                     Case 2:19-cr-00064-JLS Document 76 Filed 04/19/19 Page 1 of 2
                    Case 2:19-cr-00064-JLS Document 7f, _j=ileQJJ_4LL8L19-Eage4-of 11
-   ~---   - ----- -- -   -->-~.~----   """   ~-   --   --~-_,---~~-   -   -   -----   ----~-----   --   -- --




                                 IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA

               v.                                                      CRIMINAL NO. 19 - 64

    JOHN DOUGHERTY
    ROBERT HENON
    BRIAN BURROWS
    MICHAEL NEILL
    MARITA CRAWFORD
    NIKO RODRIGUEZ
    BRIAN FIOCCA
    ANTHONY MASSA

                                               PROTECTIVE ORDER

                          AND NOW, this . Ig1"     day of      Aftt \ L-   , 2019, upon consideration of the

    government's unopposed motion for a protective order, it is ORDERED that the motion is

    GRANTED.

                          IT IS FURTHER ORDERED, pursuant to Rule 16(d)(l) of the Federal Rules of

    Criminal Procedure, that defense counsel may make such use of the discovery materials as is

    necessary to prepare for trial and for use at trial, including the disclosure of the material to the

    defendants. Any counsel, defendant, or other person to whom disclosure is made pursuant to

    this paragraph may not use the discovery materials for any purpose other than preparation for or

    use at trial, and may not disclose the discovery materials or information contained in the

    discovery materials to any third party, except as required to prepare for trial or for use at trial.

    Defense counsel shall maintain a log of every person to whom disclosure of the discovery

    materials is made for the purpose of preparation for or use at trial, and shall have any person who
                Case 2:19-cr-00064-JLS Document 76 Filed 04/19/19 Page 2 of 2
               Case 2:19-cr-00064-JLS Document 75 Filed 04118/19-i"ageZof 11
------   --~       - - - ------'-4~---




  is not a defendant or employee of the law firm representing the defendant, at the time of

  disclosure, sign and date the following statement:

                           I,                                 acknowledge that
                           discovery materials have been disclosed to me for the
                           purpose of assisting defendant


                           in preparing for and using such materials at trial.

                           I have read the Order of the Court dated- - - -
                           permitting such disclosure to me, and agree, as
                           directed in that Order, that I will use the discovery
                           materials only for preparation for and use at trial,
                           and will not otherwise disclose the discovery
                           materials or information contained in the discovery
                           materials to any third party. I acknowledge that a
                           violation of the Court's Order may result in
                           penalties for contempt of court.


                           Signature



                                                   BY THE COURT:
